




Exhibit 10.1
 
 
 





EXECUTIVE SEPARATION AGREEMENT AND RELEASE


THIS EXECUTIVE SEPARATION AGREEMENT AND RELEASE (the “Agreement”), by and
between AEGION CORPORATION, a Delaware corporation (“Employer”), and J. JOSEPH
BURGESS (“Executive”), is entered into and effective as of this 3rd day of May
2014.


Preliminary Statement


A.    Executive has voluntarily and irrevocably terminated his employment with
Employer and its subsidiaries and has resigned his officer and director
positions with Employer and its subsidiaries, with such termination of
employment and resignation from such officer and director positions effective as
of May 3, 2014 (the “Employment Termination Date”).


B.    Without any admission as to fault, liability or wrongdoing, to ensure an
effective and smooth transition in leadership, and to avoid the time,
distractions and resource expenditures potentially associated with Executive’s
departure, Employer and Executive desire to resolve all matters relating to or
arising out of Executive’s employment by Employer and Executive’s resignation of
his officer and director positions and the termination of Executive’s employment
with Employer on the terms described below.


NOW, THEREFORE, in consideration of the mutual agreements and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.Termination of Executive’s Employment; Resignation by Executive from All
Officer and Director Positions.
    
(a)    Resignation from Employment with Employer and from All Officer and
Director Positions. Executive has voluntarily resigned from his employment with
Employer and its subsidiaries and from his officer and director positions with
Employer and any of its subsidiaries as set forth in Appendix A hereto and from
all positions with any employee benefit plans sponsored by Employer or any of
its subsidiaries on the Employment Termination Date. These resignations were
effected by means of a separate resignation letter in the form attached to this
Agreement as Exhibit A, signed and delivered by Executive and accepted by
Employer on the Employment Termination Date.


(b)    Public Statements Regarding Separation from Employment. Executive will
not directly or indirectly make any statement, comment, announcement or press
release concerning his separation from employment or the entering of this
Agreement that is not agreed to and reviewed in advance by Employer, other than
statements made in the normal course of seeking other employment. Executive, if
requested, will cooperate with and assist Employer with respect to any
statement, press release and/or announcement which Employer may make concerning
his employment and/or his resignation and separation from employment.


2.    Termination Treated as Voluntary Resignation by Executive for All
Purposes. In consideration for the representations, warranties, covenants and
agreements made by Executive and contained in this Agreement, Employer will deem
Executive’s resignation from his positions with Employer and its subsidiaries as
a voluntary resignation by Executive for purposes of his Employment Letter,
dated April 4, 2008 (the “Employment Letter”), by and between Executive and
Employer, as well as for purposes of all outstanding stock option award
agreements under Employer’s existing employee equity incentive plans.
Executive’s rights and benefits at and after Executive’s termination of
employment with Employer will be as set forth in the respective award agreements
for each of these




--------------------------------------------------------------------------------




stock option awards, except as modified with the approval of Executive to comply
with Section 409A of the Internal Revenue Code of 1986, as amended. For purposes
of these outstanding equity awards, the Employment Termination Date will be the
date that Executive’s employment with Employer will be deemed to be terminated.


Whether or not Executive signs this Agreement, he will receive wages or other
compensation for all time worked through the Employment Termination Date,
accrued vacation, and any other accrued leave time which Executive is entitled
to under applicable law, through the Employment Termination Date. Except as
provided in this Agreement, no payment, compensation, leave time, insurance or
other benefits, will be furnished or paid to Executive. Executive shall continue
to be entitled to all rights of indemnification provided to officers and
directors, or former officers and directors of Employer as of this date, to the
same extent as other officers and directors or former officers or directors of
Employer.


3.    Prior Agreements Superseded; Representations and Releases.


(a)Prior Agreements, Practices, Policies and Procedures Regarding Severance or
Separation Benefits Superseded. Executive agrees that the Employment Letter, and
any other agreement between Employer and Executive with respect to severance or
separation payments, is terminated as of the Employment Termination Date and any
such agreement or any other severance practice, policy or procedure of Employer
is superseded in its entirety by the terms of this Agreement in all respects.
Executive will have no further rights, and Employer will have no further
obligations, under any such agreement, practice, policy or procedure.
Notwithstanding anything contained herein to the contrary, this Agreement shall
not supersede or affect any confidentiality, non-solicitation, non-competition
or invention assignment agreements between Executive and Employer, or any
outstanding stock option equity award agreements between Executive and Employer.


(b)Representations. Executive represents and warrants to Employer that (i)
Executive (A) has not filed any suit, action, claim, allegation or other
proceeding at law or in equity, before any court, governmental agency,
arbitration panel or other forum of any nature (an “Action”) with respect to the
matters released below or (B) will not prosecute, and will immediately dismiss
with prejudice, any pending Action with respect to the matters released below;
(ii) Executive has not assigned to any other person or entity any right(s) or
claim(s) Executive may have against Employer; and (iii) in deciding to execute
this Agreement (A) no fact, evidence, event or transaction currently unknown to
Executive, but which may hereinafter become known to Executive, shall affect in
any way or any manner the final or unconditional nature of this Agreement; (B)
Executive’s execution of this Agreement is a knowing and voluntary act on
Executive’s part; (C) Executive has been provided with a reasonable and adequate
period of time to consider this Agreement and consult with his attorneys and
advisors concerning this Agreement before signing it; and (D) Executive has not
been promised anything or provided any consideration for entering into this
Agreement that is not specified in this Agreement. In addition, Executive hereby
represents and warrants that, to the best of his knowledge, Executive has
disclosed to Employer’s Board of Directors, on or prior to the Employment
Termination Date, any material violation of federal, state, foreign or local
criminal law or regulation that is applicable to Employer, any threatened or
pending federal, state, foreign or local governmental criminal investigation
against Employer and any practice or policy of Employer that may be unlawful
under applicable federal, state, foreign or local criminal law.


(c)Waiver and Release. Executive hereby releases, gives up and waives any and
all known and unknown rights, causes of action, lawsuits and claims for
liability Executive may now or in the future have against any of the Employer
Parties (defined below) in any way arising out of, based upon or relating to (i)
Executive’s employment with Employer or any of its subsidiaries, or the
termination of or resignation from such employment, (ii) any promise, policy,
agreement, action or conduct of any of the Employer Parties to date, or (iii)
any fact occurring prior to this date. Executive acknowledges that this means
that, among other claims, Executive is releasing the Employer Parties from and
may not bring claims against any of them under (i) Title VII of the Civil Rights
Act of 1964 or Sections 1981 and 1983 of the Civil Rights Act of 1866, which
prohibit discrimination based on race, color, national origin, ancestry,
religion, or sex; (ii) the Age Discrimination in Employment Act, which prohibits
discrimination based on age; (iii) the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; (iv) the Americans with Disabilities Act
and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; (v) the WARN Act, which requires that
advance notice be




--------------------------------------------------------------------------------




given of certain workforce reductions; (vi) the Employee Retirement Income
Security Act, which among other things, protects employee benefits; (vii) the
Family and Medical Leave Act of 1993, which requires employers to provide leaves
of absence under certain circumstances; (viii) the Sarbanes-Oxley Act of 2002,
which, among other things, provides “whistleblower” protection; (ix) the
National Labor Relations Act; (x) the Missouri Human Rights Act; (xi) the
Missouri Service Letter Statute; (xii) any applicable federal, state or local
law prohibiting any form of discrimination or retaliation; (xiii) any law
prohibiting retaliation based on exercise by Executive of rights under any law
providing “whistleblower” protection, providing workers’ compensation benefits,
protecting union activity, mandating leaves of absence, prohibiting
discrimination based on veteran status or military service, restricting an
employer’s right to terminate employees or otherwise regulating employment,
(xiv) any claim of slander, defamation, infliction of emotional distress,
invasion of privacy or violation of privacy rights; and (xv) any law or decision
enforcing express or implied employment contracts, requiring an employer to deal
with employees fairly or in good faith, providing recourse for alleged wrongful
discharge, tort, physical or personal injury, emotional distress, fraud,
negligent misrepresentation, defamation, and similar or related claims, and any
other law or decision relating to salary, commission, compensation, benefits,
and other matters. Except to the extent provided otherwise elsewhere in this
Agreement, Executive further hereby releases, gives up and waives any and all
rights and claims Executive had, has or will have to any bonus or payment under
any bonus or incentive plan or program of Employer, including, among others,
Employer’s 2014 Annual Incentive Plan and Employer’s Long-Term Incentive Plan
for any plan periods not yet completed, and also hereby surrenders to Employer,
as of the Employment Termination Date, any restricted stock and performance
share unit awards outstanding as of the Employment Termination Date and stock
options that have not yet become exercisable at the Employment Termination Date.
Executive specifically represents that Executive has not been treated adversely
on account of age, race, national origin or gender, or in retaliation for
exercising any legal rights or reporting any alleged violation of law, nor has
Executive otherwise been treated wrongfully in connection with Executive’s
employment with Employer or Executive’s separation from employment and that he
has no claim under the Age Discrimination in Employment Act, or any other
federal, state or local law, decision, order or regulation concerning
discrimination or retaliation. Executive is not eligible for severance under any
agreement, severance plan, program, policy or arrangement of Employer or any of
its subsidiaries or affiliates and Executive specifically waives any right
Executive may have to receive benefits under any such agreement, severance plan,
program, policy or arrangement. Executive acknowledges that Employer relied on
the representations and promises in this Agreement in agreeing to enter into
this Agreement and to continue the stock option equity awards in accordance with
their respective award agreements as described in Section 2. Executive
understands that Executive is releasing claims for events that have occurred
prior to Executive’s signing this Agreement that Executive may not know about.
Notwithstanding anything contained herein to the contrary, this release does not
include (and Executive does not release) claims arising after the date Executive
signs this Agreement, claims for vested benefits under any Employer benefit plan
based upon Executive’s service until and ending on the Employment Termination
Date, any claim for breach of this Agreement or any stock option equity award
agreement, or any pending claims for workers compensation that have already been
filed or for on-the-job injuries that have already been reported. In addition,
Executive understands that by signing this Agreement Executive waives and gives
up, among other claims, the right to file a lawsuit seeking monetary damages
from the Employer Parties for discrimination claims, but that this Agreement and
release does not prohibit Executive from making an administrative complaint of
employment discrimination against any of the Employer Parties with a governing
federal, state or local agency (although it would preclude and right to any
recovery with respect to any such charge).


For purposes of this Agreement, the term “Employer Parties” means (1) Employer
and any of its present or former direct or indirect subsidiaries, affiliates,
and any joint venture or other entity in which Employer or any such entity has
or had any ownership interest, (2) any employee benefit plans or trusts
sponsored, established or maintained by Employer or any other entity described
in (1) above, (3) the present and former directors, officers, employees, agents,
administrators, trustees and fiduciaries of each entity described in (1) or (2)
above, and (4) the respective insurers, successors and assigns of each person or
entity described in (1), (2) or (3) above.


(d)     Nature of Release. It is expressly understood and agreed that this
Agreement is intended to cover and does cover not only all known losses and
damages but any future losses and damages not now known or anticipated but which
may later develop or be discovered, including the effects and consequences
thereof. It is




--------------------------------------------------------------------------------




further expressly understood and agreed that this Agreement may be pleaded as a
counterclaim to or as a defense in bar or abatement of any action taken by or on
behalf of Executive. Executive agrees that neither this Agreement nor
performance hereunder constitutes or should be construed as an admission by
Employer or any of the Employer Parties of any fault, liability, wrongdoing, or
violation of any Employer policy, any federal, state, foreign or local law or
regulation, common law, or any breach of any contract or any other wrongdoing of
any type, all of which are expressly denied by Employer.


4.    Covenant Not To Sue; Indemnification. Executive agrees not to enter into
any suit, action or other proceeding at law or in equity (including
administrative actions), or to prosecute further any existing suit or action
that might presently exist, or to make any claim or demand of any kind or nature
against any of the Employer Parties, in any such case asserting any claim
released by Executive by Section 3(c) of this Agreement. If Executive enters
into any such suit, action or other proceeding in violation of this Section 4,
Executive shall indemnify, defend and hold Employer and/or the Employer Parties
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, claims, action, suits, costs, expenses and disbursements (including
attorneys’ fees and expenses and court costs whether or not litigation is
commenced and, if litigation is commenced, during all trial and appellate phases
of such litigation) of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against any such person in any way relating to, arising
out of, connected with or resulting from such actions, including any of the
matters released hereunder.


5.    Restrictive Covenants.


(a)    Confidentiality. Executive acknowledges that, as an executive of
Employer, he has had access to confidential, proprietary and trade secret
information of Employer. In addition, Executive acknowledges the competitive
nature of Employer’s business and agrees and reaffirms that any information that
is not public (by lawful means) or otherwise readily accessible by the public
through lawful means acquired by Executive regarding Employer’s business, its
finances, costs, pricing, contracts, customers, prospects, plans, products,
manufacturing methods, technology, legal proceedings, personnel, directors and
officers (whether or not such information is marked confidential) shall be
considered Employer’s confidential information. In furtherance and not
limitation of any prior agreements, to the extent that any of the following is
not public (by lawful means) or otherwise readily accessible by the public
through lawful means regarding confidentiality, Executive agrees not to disclose
to anyone (other than Employer), or use for Executive’s benefit or the benefit
of any other person (other than Employer), any trade secrets, marketing
documents or information, financial statements, reports, salary information,
product cost or price information, technical information, financial information,
manufacturing methods, technology, any information relating to customers,
production, prospects, bids, proposals or sales or any other information
acquired by Executive regarding Employer or its business, directors, officers
and employees (whether or not such information is marked confidential). With
respect to this covenant, Executive agrees to allow a representative of Employer
access to his personal computers for purposes of removing any Employer-owned or
licensed software and any Employer files from such computers; such access shall
occur under the supervision of a representative of Executive within seven (7)
days of the date of this Agreement. Furthermore, Executive agrees to immediately
return to Employer all Employer property and any information (including any
copies thereof, electronic or otherwise) that Executive has received, prepared
or helped to prepare during the course of Executive’s employment with Employer.
On or before the Employment Termination Date, Executive agrees to return any
Employer-owned personal mobile device, laptop and other related equipment that
had been provided by Employer for Executive’s use.


(b)    Non-Solicitation. In furtherance and not limitation of any prior
agreement between Executive and Employer with respect to non-solicitation
matters, Executive acknowledges and agrees that, during the period from the
Employment Termination Date through and ending two years thereafter: (1)
Executive will not directly or indirectly recruit any employee, sales
representative or other personnel of Employer or any of its subsidiaries or
affiliates (other than secretarial, custodial and clerical employees) to work
for another company or business; nor will Executive assist anyone else in
recruiting or hiring any such employee to work for another company or business
or discuss with any such person his or her leaving the employ of Employer or any
of its subsidiaries or affiliates to engage in a business activity in
competition with Employer or any of its subsidiaries or affiliates; and (2)
Executive will not directly or indirectly (i) solicit or encourage any person,
firm, corporation or




--------------------------------------------------------------------------------




other business entity to cease doing business, or reduce the level of business
that could be done, with Employer or any of its subsidiaries or affiliates, or
discuss doing so with any such person, firm, corporation or entity; or (ii) take
away or procure for the benefit of any competitor of Employer or any of its
subsidiaries or affiliates, any business of the type provided by or competitive
with a product or service offered by Employer or any of its subsidiaries or
affiliates.


(c)    Non-Compete. In furtherance and not limitation of any prior agreement
between Executive and Employer with respect to non-compete matters, Executive
agrees that during the period from the Employment Termination Date through and
ending two years thereafter, Executive will not act as a consultant, advisor,
independent contractor, officer, manager, employee, principal, agent, director
or trustee of, or provide any services or advice to, any corporation,
partnership, limited liability company, association person or other entity that
was or is engaged in a Competing Business anywhere in the world, engage in a
Competing Business anywhere in the world, or directly or indirectly own more
than one percent (1%) of the outstanding equity of any such entity which is
engaged in a Competing Business anywhere in the world. For purposes of this
Section 5(c), a “Competing Business” is any business that competes with (or
offers or markets any products or services of a type marketed by or competitive
with) any products or services marketed by Employer or any of its subsidiaries
or affiliates, including but not limited to the businesses described on Appendix
B attached hereto and incorporated herein by reference. Executive acknowledges
that Employer and its subsidiaries and affiliates do business throughout the
world.


(d)    Standstill. In recognition of Executive’s unique position with Employer
and Executive’s access to confidential information regarding Employer, Executive
agrees that from the Employment Termination Date through the second anniversary
of the Employment Termination Date, Executive will not (i) acquire, offer to
acquire, or agree to acquire, directly or indirectly by purchase or otherwise,
in excess of five percent (5%) of the voting securities or direct or indirect
right to acquire in excess of five (5%) of the voting securities of Employer;
(ii) make or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote (as such terms are used in the rules and
regulations of the Securities and Exchange Commission), or seek to advise or
influence any person or entity with respect to the voting of any voting
securities of Employer; (iii) make any public announcement with respect to, or
submit a proposal for, or offer of (with or without conditions) any
extraordinary transaction involving Employer or any of its securities or assets;
(iv) form, join or in any way participate in a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, in connection with
any of the foregoing actions; or (v) request that Employer, directly or
indirectly, amend or waive any provisions of this Section 5(d).


(e)    Equitable Relief. Executive acknowledges and agrees that (i) any breach
of this Agreement by Executive, including any breach of the terms of this
Section 5, will cause Employer irreparable injury and damage, (ii) the
provisions of this Agreement are necessarily of a special, unique and
extraordinary nature and (iii) if Executive breaches or threatens to breach any
such provisions, Employer shall be entitled, in addition to any other remedies
and damages Employer could recover as a result of any such breach, to obtain
equitable relief, including restraining orders or injunctions, both temporary
and permanent, in order to prevent future violation thereof by Executive or any
person with whom Executive may be affiliated. Further, Executive waives any
requirement for Employer to post a bond in connection with any action relating
to this Agreement.


(f)    Existing Obligations. Executive agrees to remain bound by and to comply
with, and reaffirms Executive’s obligations under, any agreement or policy
relating to confidential information, invention, non-solicitation,
non-competition or similar matters to which Executive is now subject, and any
award agreements, notwithstanding Executive’s voluntary resignation of
employment with Employer or any conduct occurring prior to this date. The
covenants and agreements set out in this Section 5 above are in addition to, and
do not in any way cancel or supersede, any of such obligations or agreements.


(g)    Survival. The provisions of this Section 5 shall survive any termination
of this Agreement.


(h)     Reformation. To the extent that any covenant set forth in this Section 5
shall be determined to be invalid or unenforceable in any respect or to any
extent, the covenant shall not be rendered invalid, but instead shall be
automatically amended for such lesser term or to such lesser extent, or in such
other degree, as




--------------------------------------------------------------------------------




may grant Employer the maximum protection and restrictions on Executive’s
activities permitted by applicable law in such circumstances.


6.    Non-Disparagement; Non-Contact; No Re-Employment.
    
(a)    Non-Disparagement. Executive agrees to conduct himself in a professional
and positive manner in all of his dealings, communications and contacts
concerning Employer, his employment with Employer or his separation from
employment with Employer. Executive agrees not to denigrate, disparage, or make
any derogatory or negative statements about Employer or its subsidiaries or
affiliates or any of their respective present or former directors, officers, or
employees. In particular, Executive agrees not to make any derogatory or
negative statements about Employer (including any subsidiaries or affiliates),
its business plans, policies and practices, or about any of its present or
former officers, directors, or employees to customers, competitors, suppliers,
employees, former employees, members of the public (including but not limited to
in any internet publication, posting, message board, blog or the like), members
of the media, or any other person, nor shall Executive take any action to harm
or adversely affect the reputation or goodwill of Employer. Nothing in this
Section 6(a) shall prevent Executive from giving truthful testimony or
information to law enforcement entities, administrative agencies or courts or in
any other legal proceedings as required by law, including but not limited to
assisting in the prosecution of claims not released by this Agreement or
assisting in an investigation or proceeding brought by any governmental or
regulatory body.
(b)    Non-Contact.    During the period from the Employment Termination Date
through the second anniversary of the Employment Termination Date, Executive
shall not communicate with (including in response to any communications
initiated by others) or contact any directors, employees or joint venture
partners of the Employer or any of its subsidiaries or affiliates as of the date
of this Agreement; provided, however, that the prohibition set for in this
Section 6(b) shall not apply to communications between Executive and the
Company’s Chairman of the Board or General Counsel.
(c)     No Re-Employment.    Executive will never apply for or seek employment
with Employer or any of its subsidiaries or affiliates, or be employed by any
such entity, and agrees that Employer or such subsidiary or affiliate may refuse
to employ him (or, if he has already been employed, dismiss him following
discovery of that fact) without liability.


7.    Legal Proceedings. Executive agrees to cooperate with Employer or any of
its subsidiaries or affiliates and their legal counsel, and to furnish any and
all complete and truthful information, testimony or affidavits, in connection
with any matter that arose during his employment with Employer, or in connection
with any litigation, governmental proceeding or investigation, arbitration or
claim, that in any way relates to the business or operations of Employer or of
any of its subsidiaries or affiliates, or of which Executive may have any
knowledge or involvement. Executive will make his best efforts to consult with
and provide information to Employer or any of its subsidiaries or affiliates and
their legal counsel concerning all such matters, and appear as and when
requested to provide any such information, assistance or testimony on reasonable
notice. The parties will make their best efforts to have such cooperation
performed at reasonable times and places and in a manner as not to unreasonably
interfere with any other employment or other business activity in which
Executive may then be engaged. Nothing in this Agreement shall be construed or
interpreted as requiring Executive to provide any testimony, sworn statement or
declaration that is not complete and truthful. If Employer or any of its
subsidiaries or affiliates requires Executive to travel outside the metropolitan
area in the United States where he then resides to provide any testimony or
otherwise provide any such assistance, then Employer agrees to reimburse
Executive for any reasonable, customary and necessary travel and lodging
expenses incurred by Executive to do so provided Executive submits all
documentation required under Employer’s reimbursement policies and as otherwise
may be required to satisfy any requirements under applicable tax laws for
Employer to deduct those expenses. Nothing in this Agreement shall prevent
Executive from giving truthful testimony or information to law enforcement
entities, administrative agencies or courts or in any legal proceedings as
required by law, including, but not limited to, assisting in an investigation or
proceeding brought by any governmental or regulatory body or official related to
alleged violations of any law relating to fraud or any rule or regulation of the
Securities and Exchange Commission.




--------------------------------------------------------------------------------




    
8.    General Provisions.


(a)    Entire Agreement. This Agreement incorporates by this reference the
Preliminary Statement hereto. Each party represents and warrants that any facts
relating to such party that are contained in the Preliminary Statement are true.
This Agreement and any agreement, instrument or document to be executed in
connection herewith (as referenced herein) contain the parties’ entire
understanding and agreement with respect to the subject matter hereof (the
termination of Executive’s employment and directorships with Employer and its
subsidiaries and affiliates and the treatment of the outstanding equity awards
currently held by Executive and the release of any potential related claims).
Any discussions, agreements, promises, representations, warranties or statements
between the parties or their representatives (whether or not conflicting or
inconsistent) that are not expressly contained or incorporated herein shall be
null and void and are merged into this Agreement, except that any
confidentiality agreement, non-solicitation agreement, non-competition
agreement, invention assignment, equity award agreement or other agreement
between Employer and Executive, expressly covering a party’s rights after
termination of employment, shall remain in full force and effect, in accordance
with its terms, after the execution of this Agreement, except to the extent
specified in this Agreement


(b)    Modification, Amendment and Waiver. Neither this Agreement, nor any part
hereof, may be modified or amended orally, by trade usage or by course of
conduct or dealing, but only by and pursuant to an instrument in writing duly
executed and delivered by the party sought to be charged therewith. No covenant
or condition of this Agreement can be waived, except by the written consent of
the party entitled to receive the benefit thereof. Forbearance or indulgence by
a party in any regard whatsoever shall not constitute a waiver of a covenant or
condition to be performed by the other party to which the same may apply, and,
until complete performance by such other party of such covenant or condition,
the party entitled to receive the benefit thereof shall be entitled to invoke
any remedy available to it under this Agreement, at law, in equity, by statute
or otherwise, despite such forbearance or indulgence.


(c)    Successors, Assigns and Third Party Beneficiaries. This Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns and is freely assignable by
Employer. Except as expressly provided herein, neither this Agreement nor any
rights hereunder may be assigned or transferred, and no duties may be delegated,
by any party hereto without the prior written consent of the other party hereto.
Each subsidiary or affiliate of Employer (and their predecessors, successors and
assigns) shall be a third-party beneficiary of this Agreement, as if such
subsidiary or affiliate was the “Employer” hereunder.


(d)    Construction. This Agreement shall not be construed more strictly against
one party than against another party merely by virtue of the fact that this
Agreement may have been physically prepared by such party, or such party’s
counsel, it being agreed that all parties, and their respective counsel, have
mutually participated in the negotiation and preparation of this Agreement.
Unless the context of this Agreement clearly requires otherwise: (i) references
to the plural include the singular and vice versa; (ii) references to any person
include such person’s successors and assigns but, if applicable, only if such
successors and assigns are permitted by this Agreement; (iii) references to one
gender include all genders; (iv) “including” is not limiting; (v) “or” has the
inclusive meaning represented by the phrase “and/or”; (vi) the words “hereof”,
“herein”, “hereby”, “hereunder” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(vii) article, section, subsection, clause, exhibit and schedule references are
to this Agreement unless otherwise specified; (viii) reference to any agreement
(including this Agreement), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms hereof; and (ix)
general or specific references to any law means such law as amended, modified,
codified or re-enacted, in whole or in part, and in effect from time to time.


(e)    Governing Law. This Agreement is deemed to have been entered into and
accepted in the State of Missouri, and all questions with respect to the
formation and construction of this Agreement, and the rights and obligations of
the parties hereto, shall be governed by and determined in accordance with the
laws of the State of Missouri, which are applicable to agreements entered into
and performed entirely within such State, without




--------------------------------------------------------------------------------




giving effect to the choice or conflicts of law provisions thereof. Each of
Employer and Executive hereby agree that all claims, actions, suits and
proceedings between the parties hereto relating to this Agreement may be filed,
tried and litigated in the Circuit Court of Saint Louis County, Missouri or (if
federal jurisdiction exists) the United States District Court for the Eastern
District of Missouri. In connection with the foregoing, the parties hereto
consent to the jurisdiction and venue of such courts and expressly waive any
claims or defenses of lack of personal jurisdiction of or proper venue by such
courts, and any claim that either such forum is not a convenient or not the most
convenient forum. In the event of a breach of this Agreement, the breaching
party agrees to pay all costs of enforcement and collection of any and all
remedies and damages, including reasonable attorneys’ fees.


(f)    Severability. If any Section (or part thereof) of this Agreement is found
by a court of competent jurisdiction to be contrary to, prohibited by or invalid
under any applicable law, such court may modify such Section (or part thereof)
so, as modified, such Section (or part thereof) will be enforceable and will to
the maximum extent possible comply with the apparent intent of the parties in
drafting such Section (or part thereof). No such modification or omission of a
Section (or part thereof) shall in any way affect or impair such Section (or
part thereof) in any other jurisdiction.


(g)    Captions. The captions, headings and titles of the various Sections of
this Agreement are for convenience of reference only, and shall not be deemed or
construed to limit or expand the substantive provisions of such Sections.


(h)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which together shall
constitute a single agreement. A facsimile signature is as good as an original.


9.    Execution and Delivery. This Agreement was presented to Executive on April
30, 2014. Executive has been advised to take this Agreement home, read it, and
carefully consider all of its provisions before signing it and consult with an
attorney or attorneys of his choice. Executive will have until noon, Central
Daylight Time, on May 3, 2014 to consider, sign and return this Agreement to
David F. Morris, Aegion Corporation, 17988 Edison Avenue, St. Louis, Missouri
63005, e-mail: dmorris@aegion.com. If Executive fails to return this Agreement
on a timely basis, this Agreement shall be null, void and of no force or effect
with respect to either Executive or Employer.




[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year written below.






EXECUTIVE:
 
EMPLOYER:
 
 
 
 
 
AEGION CORPORATION.
 
 
 
 
 
 
/s/ J. Joseph Burgess
 
By: /s/ David F. Morris
Name: J. Joseph Burgess
 
Name: David F. Morris
 
 
Title: Senior Vice President, Chief Administrative Officer and General Counsel
Date: May 3, 2014
 
Date: May 4, 2014



    
 
 
 



    




--------------------------------------------------------------------------------




Appendix A




Offices and Directorships of J. Joseph Burgess
With Aegion Corporation Subsidiaries


Company
Jurisdiction of Incorporation
Offices and Directorships
Affholder, Inc.
Missouri
Director
Brinderson Constructors, Inc.
California
Director
Brinderson Holdings, Inc.
Delaware
Director
Brinderson Services, LLC
Delaware
Manager
Commercial Coating Services International, LLC
Texas
Manager
Corrpro Canada Holdings, Inc.
Delaware
Director
Corrpro Canada, Inc.
Alberta, Canada
Director
Corrpro Companies International, Inc.
Nevada
Director
Corrpro Companies, Inc.
Ohio
Director
Corrpro Holdings, LLC
Delaware
Manager
CRTS, Inc.
Oklahoma
Director
Energy & Mining Holding Company, LLC
Delaware
Manager
Fibrwrap Construction Services, Inc.
Delaware
Director
Fibrwrap Construction Services, Ltd.
British Columbia, Canada
Director
Fibrwrap Construction Services USA, Inc.
Delaware
Director
Fyfe Co., LLC
Delaware
Manager
General Energy Services, Inc.
California
Director
Hartcotec de Mexico S.A. de C.V.
Mexico
Director
INA Acquisition Corp.
Delaware
Director, President and CEO
Infrastructure Group Holdings, LLC
Delaware
Manager
Insituform Technologies USA, LLC
Delaware
Manager
Insituform Technologies, LLC
Delaware
Manager
ITI International Services, Inc.
Delaware
Director, President and CEO
Kinsel Industries, Inc.
Texas
Director
Mississippi Textiles Corporation
Mississippi
Director
Ocean City Research Corporation
New Jersey
Director
Specialized Fabrics, LLC
Washington
Manager
The Bayou Companies, LLC
Delaware
Manager
United Pipeline Middle East, Inc.
Delaware
Director
United Pipeline Systems, Inc.
Nevada
Director
United Pipeline Systems International, Inc.
Delaware
Director







--------------------------------------------------------------------------------




Appendix B
Descriptions of Competing Business


A “Competing Business” for purposes of Section 5(c) of this Agreement includes
but is not limited to the following:


(a) a business that provides products and/or services for the trenchless
rehabilitation of sewers, pipelines and other conduits using a tube or liner and
provides such products and/or services to the sewer, water or energy and mining
infrastructure markets;


(b) a business that develops, produces, sells and installs glass and fiber
reinforced polymer composite systems for infrastructure projects and assesses
the condition of such infrastructure for strengthening with glass and fiber
reinforced polymer composite systems or a system, service or product that is an
alternative to the same;


(c) a business that provides corrosion control services and products including,
but not limited to:


1.
Cathodic protection and corrosion monitoring services and materials, including
construction and installation;

2.
Corrosion prevention engineering and consulting services for a wide variety of
applications such as storage tanks, energy, environmental and infrastructure;

3.
Nondestructive testing;

4.
Coatings services, including application, consulting, engineering, failure
analysis, inspection, instrument sales, materials selection, project management,
research, software development or sale, stray current control, testing and
training;

5.
Pipeline integrity services;

6.
Pipeline surveys;

7.
Anodic protection;

8.
Development and sale of corrosion control related software or interpreting and
managing corrosion control related data and assessing risk;

9.
Remote monitoring;

10.
Corrosion related research, testing and analysis;

11.
Manufacture and supply of anodes and other corrosion control materials;

12.
Assembly and/or supply of materials used in such applications; and

13.
Corrosion control contract and construction management services.



(d) a business that installs anti-abrasion and/or anticorrosion products and
services for the lining of new and existing pipelines and passageways for
industrial, mineral, oil and gas piping systems;


(e) a business that provides:


1.
Pipeline protection services such as the application of corrosion coatings to
field girth welds, both externally and internally, and robotic inspection of
internally coated field joints;

2.
Custom field coating of fillings, bends, headers and a wide range of other
pipeline appurtenances; and

3.
Engineering and technology services in the manufacture and supply of coating
plants for epoxy coat pipe and rebar by customers.







--------------------------------------------------------------------------------




(f) a business that provides anti-abrasion, anticorrosion protection and/or flow
efficiency coatings to pipes or pipeline systems used in the transportation of
natural gas, oil and gas, which include, but are not limited to:


1.
Fusion bond epoxy (FBE) coating, internal diameter (ID) coating, concrete weight
coating, thermal spray aluminum, C-therm polyurethane foam, fluid joint and
insulating coating;

2.
Anode installation; and

3.
Handling, loading and project management and ancillary services.



(g) a business that provides custom coating and field joint coating of pipe,
fabrications, valves, bends, fittings and other pipeline appurtenances used in
the transportation of natural gas, oil and gas and which includes but is not
limited to fusion bond epoxy (FBE), epoxy, ureathane and other polymer coating;
and/or


(h) a business that provides maintenance, construction, engineering, design
and/or turnaround services for the upstream and/or downstream oil and/or gas
markets.






--------------------------------------------------------------------------------




EXHIBIT A


FORM OF RESIGNATION LETTER




May 3, 2014


 
Board of Directors
Aegion Corporation
17988 Edison Avenue
Chesterfield, Missouri 63005-1195




Ladies and Gentlemen:


Effective immediately, I hereby terminate my employment with the Company and
resign as President and Chief Executive Officer and director of Aegion
Corporation (the “Company”). I also resign, effective immediately, from the
offices and directorships (or similar positions) of the Company’s subsidiaries
and affiliates as listed on Appendix A to the Executive Severance and Release
Agreement dated May 3, 2014 by and between the Company and me and incorporated
by reference herein.




Very truly yours,






J. Joseph Burgess


APPROVED AND ACCEPTED:






__________________________________
Alfred L. Woods
Chairman of the Board
















